Citation Nr: 1013691	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  03-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for intractable 
migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle injury for the time period prior 
to March 24, 2008.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle injury for the time period from 
March 24, 2008.

4.  Entitlement to a rating in excess of 10 percent for 
status post bunionectomy with implant (subsequently removed) 
for first metatarsal head.

5.  Entitlement to a rating in excess of 30 percent for a 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from February 
1964 to February 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2002 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The June 2002 rating decision, in pertinent 
part, denied reopening a previously denied claim for service 
connection for headaches.  A November 2004 rating decision, 
which was not appealed, awarded service connection for a 
right ankle injury and assigned an initial 10 percent rating, 
a lumbosacral strain and assigned an initial 30 percent 
rating, and a status post callus bunionectomy with implant 
for first metatarsal head (a right great toe or right foot 
disability) and assigned an initial 10 percent rating.  

In September 2005 the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

In September 2005 the Veteran submitted a claim for higher 
ratings for each of his service-connected disabilities; he 
did not express any disagreement with the November 2004 
rating decision.  The February 2006 rating decision continued 
the assigned disability ratings for his right ankle, right 
great toe, and low back disabilities.

In February 2006 the Board reopened the claim for service 
connection for headaches and remanded the claim for further 
development.  The decision also denied other issues that were 
on appeal, including claims for bilateral hearing loss, 
tinnitus, burns, and reopening a claim for head trauma.

In an August 2008 rating decision, the RO increased the 
rating for right ankle disability to a 20 percent rating, 
effective March 24, 2008.  Nonetheless, the issue of 
entitlement to an increased evaluation for this disability 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The issues of increased ratings for a right ankle, right 
great toe, and low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Neither the Veteran nor his wife is a credible historian.

3.  Intractable migraine headaches, first manifested 25 years 
after separation from service, were not shown to be caused or 
aggravated by events during military service.


CONCLUSION OF LAW

Intractable migraine headaches were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for a headache disability was received in 
August 2001.  Thereafter, he was notified of the general 
provisions of the VCAA by the Waco RO in correspondence dated 
in March 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in September 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim, which was 
reopened in a February 2006 Board decision, and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, private 
treatment records, and records from the Social Security 
Administration (SSA) have been obtained and associated with 
his claims file.  He has also been provided with a VA 
neurological examination to assess the current nature and 
etiology of his claimed headache disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including brain hemorrhage, brain 
thrombosis, and other organic disease of the nervous system 
may be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a headache disorder that was 
caused by a Howitzer explosion during military service in 
1964 while he was stationed at Fort Lewis, Washington.

Service treatment records were entirely silent for any 
complaints, findings or reference to any head trauma or 
headaches.  In his separation report of medical history dated 
in December 1965, he denied any frequent or severe headache, 
or other illness or injury other than those already noted, 
none of which included any head trauma or headaches.  
Reported objective findings on separation examination 
included normal head, face, neck, and scalp and normal 
neurologic evaluations.  In addition, service treatment 
records are entirely silent for any complaints or treatment 
for acoustic trauma resulting from a Howitzer explosion.

The Veteran's DD Form 214 (Separation from Service) listed 
his military occupational specialty as auto maintenance 
helper and listed "None" under foreign and/or sea service.

A post-service VA discharge summary dated in June 1992 showed 
that the Veteran was admitted with a complaint of loss of 
vision of the right eye for approximately 15 to 20 minutes 
with three similar episodes over the past three weeks and 
none such episodes previously.  He reported having a dental 
workup approximately three weeks before his admission and 
beginning to have bitemporal headaches after that.  He denied 
any loss of consciousness, any history of head trauma, any 
history of prior migraines, or any family history of 
headaches.  Personal history included drinking one-half case 
of beer per day for approximately 20 years with no alcohol 
consumption since November 1991.  Past medical history was 
described as "none significant."  The discharge diagnosis 
was probable right carotid artery transient ischemic attack 
and left cerebral hemorrhage.  

Additional VA treatment records dated from June 1992 to April 
1997 reflected continued reports of severe headaches with 
dizziness beginning around 1991 or 1992 that generally 
increased in severity and frequency and were unresponsive to 
multiple medical interventions.  At no time did he identify 
any previous head injury.  Diagnoses included migraine 
headaches and status post [1992] carotid endarterectomy, a 
surgical procedure used to prevent stroke.  A VA treatment 
note dated in June 1994 described the Veteran's history of 
"recurrent headaches for 4 [four] years" and "numerous CT 
scans, MRIs and Doppler studies, where were unrewarding for 
headaches."

The Veteran's original claim for headaches and other 
disabilities was received in August 1996.  In a VA 
neurological examination report dated in March 1997, he 
reported that his headaches started in 1991 or 1992 when his 
vision went foggy, then black.  He described his headaches 
with associated dizziness and nausea.  Following a 
neurological examination, the diagnosis was headaches and 
history of possible transient ischemic attack.  He was also 
provided with a VA audiological and ear disease examination 
in March 1997.  During that examination he reported that 
during basic training in 1964 a stick became stuck in his 
right ear, broke the ear drum, and two weeks later became 
infected.  [Service treatment records showed that he was 
treated for a cold and left acute otitis media in April 
1964].  He described no other in-service injuries during 
either examination.  He also alleged that he served in 
Vietnam and was exposed to Agent Orange (herbicides) from 
1965 to 1966.

While his claim was pending, he filed the same claim for 
service connection for headaches in April 1997.  He indicated 
that they began in 1990.  A certificate of death was 
submitted with his claim, which showed that his first wife 
died in January 1991.  

In a letter dated in July 1997, the RO requested of the 
Veteran any written order or military records that would 
verify his claimed service in Vietnam.

Correspondence forwarded from a member of Congress in August 
1997 that was apparently signed by the Veteran explained that 
"I am trying to help a Veteran receive his VA" disability.  
The writer explained that in "boot camp a bomb blew up over 
his head throwing him out of the truck he has a hole in his 
ear drum and a mass shows up on the scan, we believe this is 
due to the explosion."  The writer also stated that "the 
Army said they lost his records due to a fire."  In a 
statement received in July 1997, the Veteran reported that he 
was in a vehicle in Yakima, Washington on a nighttime field 
exercise when a Howitzer blew up over him.  He also stated 
that a guide brought him in front of a Howitzer, which fired 
a round over the truck and blew the top off the truck.  He 
denied any physical cuts from the explosion, but stated that 
he had hair burns and eyelash burns, loss of hearing over the 
years, and "pain to head."  He added that he was not taken 
to the hospital, but medics checked him in the field.

His original claim for head trauma with headaches and 
dizziness was denied in a September 1997 rating decision.  He 
was notified of the decision in a separate letter dated in 
September 1997, disagreed with the determination in March 
1998, and was issued a statement of the case (SOC) in June 
1999.  He did not submit any substantive appeal, however, and 
the September 1997 decision became final.

Correspondence signed by the Veteran in October 1997 stated 
that "he was out in field in Wash[ington] when he received 
ear and head injury.  No blood spilled kept in field by 
medic."  The letter also stated that "it isn't fair the VA 
said they lost my records."

In a hand-written statement from a private nurse 
practitioner, A. C., A.N.P., dated in October 1997, the nurse 
indicated that the Veteran was followed at the clinic and had 
some chronic health problems.  A statement in a different 
script was included at the bottom of the page that read 
"Comanch Hospital Eisenrich Dr. treated Jimmy.  Pellman Dr. 
treated Jimmy: emergency treatment for pain so bad.  Nausea_ 
ect. [sic]."

A VA discharge summary dated in September 1998 showed that 
the Veteran was admitted for severe pounding headaches that 
occurred about once a week with a history of chronic daily 
headaches since 1992.  Reported past medical history included 
transient ischemic attack of the right carotid artery in 1992 
with right carotid endarterectomy, chest pain in 1992, 
coronary angiogram that showed apparently no significant 
stenosis, and a back injury in 1980.  The discharge diagnosis 
included status migrainous, analgesic withdrawal headache, 
chronic daily headache and migraine, and history of transient 
ischemic attack and carotid disease.  The physician noted 
that the Veteran had not worked for two years due to 
headaches and recommended abstaining from work and driving at 
least for the next year.

A certificate of marriage showed that the Veteran and his 
current wife were married in February 1999.

In October 2000 correspondence from the Veteran's wife was 
forwarded by a Congressman to the RO.  She relayed that at a 
recent medical appointment, the Veteran's doctor said that he 
was gravely ill, and an old injury was the cause of his 
problems.  One page of the correspondence described the 
alleged in-service explosion, indicating that the Veteran was 
in the lead truck when a Howitzer hit the truck and blew off 
the top.  He was thrown out, "busted" his ear drum, 
suffered a concussion and burns, and was treated in the field 
before being taken to a hospital in Washington.  The Veteran 
added that he and T. talked with each other, and he 
remembered the incident "as you can read in the following 
letter."

A "buddy statement" from T. described a "mishap with a 105 
Howitzer in 1964 at Yakima Firing Center" in Washington.  He 
reported that the 5th Howitzer Battalion 27th Artillery 
Battalion's "A," "B," "C," FDC and Service Batteries" 
were sent to the firing range for a nighttime training.  Each 
unit and cannon was guided into their relative position by an 
individual walking in front of each element of each battery.  
Firing batteries were deployed first, followed by service 
batteries for deployment and support.  T. reported that he 
was the battery clerk and driver for "A" battery's 
commanding officer.  Soon after commencing the fire mission a 
general "cease fire" was broadcast over the radios.  T. 
continued describing the incident:

Reportedly someone was seriously injured by one of 
the cannons.  Subsequent to the initial report a 
report came that "Red" (Veteran) from "Service 
Btry" was seriously injured/burned from the muzzle 
blast from a Howitzer.  After things settled down 
we continued with the training as "Red" was taken 
to the hospital hurt but not killed....I had no 
further contact with "Red" or anyone from 
"Service Btry."  Approximately [one] year ago I 
received a telephone call from "Red" (Veteran)  
asking if I remembered anything about the incident.

In addition to the buddy statement received in October 2000, 
correspondence dated in February 1999 from the National 
Personnel Records Center (NPRC) was enclosed with five pages 
of mostly-illegible morning reports, which the NRPC noted 
were of poor quality.  They appeared to be from the 5th How 
Bn 27th Arty at Fort Lewis Washington and dated in 1966.  The 
"remarks section" appeared to report "no change" on each 
of the reports.

The Veteran's current claim for "headaches due to blast from 
a Howitzer" was received in August 2001.  He indicated that 
he was treated at a civilian hospital in Yakima, Washington 
and subsequently at the dispensary at Fort Lewis, Washington.  
He stated that the headaches "put him out" and requested 
that his spouse be appointed as his fiduciary.

The RO acknowledged his claim in a letter dated in February 
2002 and requested that he complete, sign, and return the 
enclosed VA Form 21-4142 (Authorization and Consent to 
Release Information) for treatment he reported receiving at a 
civilian hospital in Yakima, Washington.  In March 2002 the 
RO notified the Veteran that he needed to submit medical 
evidence proving that he was physically or mentally incapable 
of handling his affairs before his wife could be appointed as 
a fiduciary.

Inpatient and outpatient VA treatment records from September 
1999 to February 2002 showed continued treatment and 
evaluation for intractable migraine headaches.

The Veteran's wife responded in March 2002 that she had tried 
and tried to get information from Yakima Hospital, but they 
did not keep medical records longer than 10 years.  She 
stated that she sent a buddy letter and morning reports of 
the accident that proved her husband's injury.  She stated 
that all the letters that the Veteran wrote to his first wife 
during service were burned in a fire after she died.  She 
again asserted that she proved her husband's claim.

Another statement was received apparently from the Veteran's 
wife in March 2002 "concerning [the Veteran]."  She 
reported that she was contacting a doctor who had treated him 
for headaches in 1967 and enclosed a doctor's statement.  The 
statement was a VA addendum dated in May 2001 from the 
Veteran's physician, indicating that he had brought in a 
letter from a service buddy that confirmed that he was a 
"victim of an explosion from a Howitzer that blew the cabin 
of the truck that he was driving and caused severe burning of 
his head with head trauma and concussion.  Since that time 
the [Veteran] has had headaches.  The physician added that 
his statement will have to be "correlated with records 
available to certify the accident.  The [Veteran] tells me 
that the first documented complaint of headaches to a doctor 
was in 1967 and he left the service in 1966.  If this is the 
case, it is likely that the headache is a service-connected" 
disability.

The RO denied reopening his claim for service connection for 
headaches in a June 2002 rating decision.

Subsequent VA treatment records dated from March 2002 to 
December 2005 and a private procedure note from Comanche 
Community Hospital dated in November 1998 (that included a 
note at the bottom from the Veteran's wife) reflected ongoing 
treatment and evaluation for headaches.  In addition, 
statements from the Veteran's VA physicians were solicited by 
the Veteran's representative in July and September 2002 
attesting to his chronic, daily headaches.

In a lay statement received in August 2002, the Veteran's 
brother reported that the Veteran was involved in the 
previously described Howitzer mishap in 1964 and that the 
Army notified his family that the Veteran had sustained a 
concussion, burns, and was seriously injured.  In a lay 
statement received in August 2002, the Veteran's daughter 
stated that she remembered seeing letters that her father 
wrote to her mother [the first wife] from Vietnam, and "she 
told me what some of them said."  She stated that he 
remembered her mother talking about when her father got hurt 
in Washington.  In September 2002 the Veteran's wife also 
stated that she remembered "seeing letters that were sent to 
[the Veteran] concerning his accident in Washington State 
with the Howitzer."  She stated that the letters were 
destroyed in a fire and with the death of his first wife.

In a VA treatment note dated in January 2003 and received 
from the Veteran or his wife, the Veteran reported that his 
headaches were better on methadone, but he had chronic 
nausea.  His VA physician included a "statement to regional 
office" that referred again to the buddy statement from T.  
The physician also reviewed the statement from the Veteran's 
daughter that testified that after the alleged Howitzer 
accident, the Veteran began having headaches.  The physician 
then opined that "it is more likely than not or as likely as 
not that the headache started at the time of the service and 
fit the character of a service-connected condition, and had 
probably head trauma.  Also this Veteran can not bring any 
other records because apparently his were burnt in St. 
Louis."  A hand-written notation was added that read, "also 
had concussion."

Multiple additional statements were submitted by the 
Veteran's wife and sometimes signed by the Veteran, or 
forwarded by congressmen, which reiterated the contention 
that he has a current headache disability related to an in-
service Howitzer explosion that caused a concussion and 
burns.  Included with many of these statements were 
annotated, duplicative treatment records, statements of the 
case, and or other documents.  

In December 2003 the Veteran and his wife testified at a 
hearing before RO personnel.  When asked to describe how his 
headaches were related to service, the Veteran stated that 
"they can't find the cause of my headaches.  Since 1990 they 
have been trying to find why I have such severe headaches."  
He described the October or November 1964 Howitzer blast, 
stating that the runner who was guiding the truck was thrown 
against the windshield of the truck the Veteran was in.  He 
stated that his own face and hair were smoldering, he had 
blood coming out his ears, mouth, and nose, and his hands 
were burned.  He testified that he was hospitalized, but did 
not know anything about it because he did not know how he got 
there.  He just woke up in a hospital bed and assumed he was 
in the Yakima Hospital.  His wife testified that she was the 
Veteran's durable power of attorney and made most all of the 
major decisions because his medication keeps him "very well 
sedated and sometimes he passes out from the medication."  
She testified that she obtained the morning reports from the 
incident, that "they clearly stated that there was" [an 
accident], but also that the reports were so [il]legible that 
"you can't read it."

A record of assignments received in June 2004 showed that the 
Veteran was at Fort Polk, Louisiana for basic training from 
February to May 1964 and was stationed at Fort Lewis, 
Washington for the remainder of his service.  

The Veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in September 2005.  The 
Veteran testified that around October 1965 a Howitzer went 
off unexpectedly and caused immediate facial burns, hair 
loss, and hearing loss and that ever since around 1988 or 
1989, he started having severe headaches, which he believed 
were caused by a concussion from the Howitzer explosion.  He 
testified that he was transported by helicopter to a hospital 
in Yakima, Washington and transferred to the hospital at Fort 
Lewis the next day.  He believed that he was hospitalized two 
or three days.  The Veteran's wife testified that she tried 
to persuade the Veteran for five years to go to the VA 
hospital to get help for his headaches, which she felt 
certain were related to the in-service accident.

In February 2006 the Board reopened the claim for service 
connection for headaches and remanded the claim for further 
development.

In March 2006 the Veteran's wife disagreed with a statement 
in the Board's decision that the service comrade "did not 
know the Veteran but was solicited to write a letter in 
support" of the claim.  She pointed out that the Veteran and 
the comrade, T., were in boot camp together and both pictured 
in the 1964 yearbook.  

In a VA neurological examination report dated in March 2006, 
the examiner indicated that he reviewed the claims file as 
well as a VA doctor's extensive notes.  In his review of the 
medical records, he indicated that the Veteran had an injury 
in October 1965 being in front of the discharge and blast 
area of a 155 millimeter Howitzer giving him immediate 
headache, tinnitus, and some facial burns.  "He has had 
headaches ever since and since that time has had a complex 
chronic pain syndrome with chronic daily headaches, 
complicated by depressive disorder, intracranial hemorrhage 
first found in 1990, those scans being reviewed in our 
database, but he has had no focal weakness or sensory changes 
in his extremities."  Following a neurological examination, 
the diagnosis was "chronic daily headaches, clearly related 
on a historical basis and documented in the records from the 
injury in the service as noted above are more probable than 
not basis...."

In May 2006 the Veteran's wife submitted a report of special 
orders dated in April 1964 showing that the Veteran and the 
buddy who submitted the January 1999 statement were sent to 
Fort Lewis, Washington together.

Additional statements from the Veteran's wife were received 
in August 2006; the Veteran signed one of the statements.  
They were generally duplicative of other statements received, 
but also indicated that she fought for her husband for years 
and stated that the buddy, T., who submitted the January 1999 
statement obeyed orders when told to halt and would not have 
disobeyed them to go ahead to see the accident.  Enclosed 
with these statements were annotated, duplicative copies of 
treatment records and documents related to the current claim.  
They included another copy of the June 1994 VA treatment 
note, which had been clearly altered to read that the Veteran 
"has had recurrent headaches for 14 [fourteen] years."  The 
original note, received in April 1998, read that he "has had 
recurrent headaches for 4 years."  The record appears to 
have been changed from the original document.

In correspondence received in November 2006, the Veteran's 
wife provided photograph copies of the Army yearbook from 
boot camp that included photographs of the Veteran and T.  
She implied that the photographs proved that the two men knew 
each other and that the Veteran did not solicit T. to write a 
letter in support of his claim.

Records from the Social Security Administration (SSA) were 
received in February 2008 and showed that the Veteran was 
disabled for SSA purposes due to migraine and other disorders 
of the ear.  In his 1997 application for benefits he stated 
that severe headaches and other problems had bothered him 
since 1992.  He indicated that a "105 Howitzer exploded 
overhead in Army."  During a neurological examination in 
August 2000 performed in conjunction with his claim for SSA 
benefits, he reported having a concussion while in the 
service in 1965, but otherwise denied any significant brain 
injury.  He stated that in 1991 he had been having severe 
migraine headaches for about two years and began to note 
dizziness, light-headedness, and left eye vision blurring 
when he turned his head to the left.  He described a stroke 
involving the left side of his body in the early 1990s.  
Other associated VA and private treatment records were 
duplicative of those already in the claims folder.

Additional VA and private treatment records dated to April 
2009 reflected ongoing treatment and evaluation for the 
Veteran's headache disability, and multiple additional 
statements from the Veteran and his wife reiterated his 
contention that he has a current headache disability as a 
result of an in-service Howitzer explosion.

In a VA general medical examination report dated in June 2009 
for the purpose of a separate claim for a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities, the Veteran stated that he 
served in Vietnam for a short period of time and worked after 
service as a welder, electrician, and painter.  He stated 
that he quit working as a welder in 1998 due to severe 
headaches with acute photosensitivity.  He did not describe 
any in-service explosion.  He reported that he began having 
headaches in 1991 for no apparent reason and on evaluation 
was found to have a small aneurysm for which he underwent 
surgical repair.  He stated that he has had residual 
headaches on a daily basis ever since.  The diagnosis 
included intractable migraine headaches.  No opinion 
regarding the etiology of the headaches was requested or 
offered.  

In October 2009 the Veteran submitted a local news article 
about his and his wife's efforts in trying to prove his 
pending claim for VA disability benefits.

The Board has considered the medical evidence and the 
assertions by the Veteran, his wife, other family members, a 
buddy, and his representative, but finds that service 
connection for intractable migraine headaches is not 
warranted.

At the outset, the Board acknowledges that medical evidence 
of record establishes that the Veteran has an intractable 
migraine headache disability.  Thus, there is clearly 
evidence of current disability.  Service connection, however, 
requires that such disability be related to active military 
service.  See 38 C.F.R. § 3.303.  

In assessing the merits of this claim, the Board must 
determine whether there exists credible evidence of any in-
service injury or head trauma.  As noted, the Veteran 
contends he suffered head trauma and burns after a Howitzer 
exploded near him sometime in 1964 or in October 1965.  

The Veteran is competent to report that he witnessed an 
explosion and suffered headaches as a result.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  On review, however, the Board finds that the 
Veteran's reports of in-service head trauma from an explosion 
are not supported by the overall evidence of record and are 
not considered credible.

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the Federal Circuit determined that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.  The Board believes, however, that the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints of 
headaches during service.  

In this regard, in the December 1965 separation examination 
the Veteran specifically denied any frequent or severe 
headache, and no neurological or head, face, neck or scalp 
abnormalities were noted on examination.  Additionally, there 
is no objective evidence of any problems with headaches until 
June 1992 (with reports that they began around 1991), 
approximately 25 years after discharge.  At that time, VA 
treatment records indicated the Veteran reported that he 
began having headaches after a dental workup, and he denied 
any history of head trauma.  Five years later in 1997, he 
reported that he sustained head trauma from a Howitzer 
explosion during service.  Subsequent private and VA 
treatment records documented continued complaints, 
evaluation, and treatment for headaches.  

The Board has also considered lay statements from a buddy, 
T., and from members of the Veteran's family.  The Board does 
not doubt that the Veteran and T. knew each other.  
Unfortunately, the buddy statement provided by T. in January 
1999 does not provide competent or persuasive evidence of the 
event or the Veteran's alleged injuries because he received 
reports that someone named "Red" was injured, but did not 
indicate that he actually witnessed the event or saw any 
person who was injured.  

Moreover, even if the Board accepted the various lay 
statements that an in-service Howitzer explosion occurred and 
conceded that the Veteran was injured as a result, there is 
no competent or credible evidence that his current headache 
disability was related to any such injury in service.  First, 
the Board finds the Veteran and his wife are not credible 
historians.  They submitted altered treatment records as 
factual on at least one occasion and made statements 
regarding the alleged incident that were internally 
inconsistent.  One 1997 description referred to a bomb 
explosion; later descriptions referred to a Howitzer 
explosion.  In August and October 1997 the Veteran indicated 
that he was only treated in the field and not taken to any 
hospital; in October 2000, however, his wife reported that he 
was treated in the field and then taken to a hospital.  In 
October 1997 he stated that "no blood spilled," but in 
December 2003 he testified that he had blood coming out his 
ears, mouth, and nose.  In the 1990s the Veteran identified 
the onset of his headaches in 1991 or 1992; however, in March 
2002 the Veteran's wife stated that he was first treated for 
headaches in 1967.  In a VA addendum received with her 
statement the Veteran told his doctor that the first 
documented complaint of headaches was to a doctor was in 
1967.  Finally, the Veteran and/or his wife has suggested 
that his service treatment records were lost by the Army or 
destroyed in the 1973 fire at the NPRC; however, there is no 
competent evidence that any of his records were lost or 
destroyed.  Consequently, statements made by the Veteran and 
his wife that his headaches are related to an in-service head 
trauma are not persuasive.

Second, the only medical opinion regarding the etiology of 
the Veteran's headache disability appears to be based on his 
reported history of an in-service Howitzer blast.  The March 
2006 VA examiner indicated that he reviewed the service 
treatment records, which showed an injury in service in 
October 1965, and opined that his disability was related to 
the injury because it was "documented in the records."  As 
noted, the Board does not find the Veteran's reports of in-
service head trauma credible, and there is no objective 
medical evidence of any headaches until the early 1990s.  
Therefore, to the extent a positive nexus opinion was 
rendered by the March 2006 examiner, it was based on an 
incredible history, and such an opinion has no probative 
value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or that are contradicted by other facts of 
record); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  

In summary, the record does not contain credible evidence of 
in-service head trauma or any problems with headaches prior 
to 1991, and the preponderance of the evidence is against a 
finding that the Veteran's current intractable migraine 
headache disability is related to active military service.  
Therefore, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
In the present case, there is no competent medical evidence 
of a nexus between any in-service event or injury and the 
current headache disorder, diagnosed many years after 
separation from service.  In conclusion, the Veteran's claim 
for service connection for an intractable migraine headache 
disability must be denied.


ORDER

Entitlement to service connection for intractable migraine 
headaches is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran's application for an increased rating for right 
ankle, right great toe, and spine disabilities was received 
in September 2005.  Pursuant to 38 C.F.R. § 3.400(o), the 
Board will examine the record to determine whether within the 
year prior to the September 2005 receipt of the application 
for a higher rating, it was "factually ascertainable" that 
an increase in disability had occurred.  Thus, the Board must 
review the evidence from September 2004 and subsequent to 
determine whether higher ratings were merited for right 
ankle, right great toe, and/or spine disabilities during any 
applicable time period.

The Board has thoroughly reviewed the four folders comprising 
the claims file and determined that additional medical 
evidence and medical opinions are required before a final 
decision can be rendered on the claims for increased ratings 
because it is unclear whether the Veteran has a right ankle 
disability related to an in-service right ankle strain, or 
whether he has a right great toe or back disability related 
to a right ankle disability.  

Service treatment records showed that near the end of his 
active duty service the Veteran reported twisting his right 
ankle in January 1966.  An orthopedic consultation report 
dated in January 1966 diagnosed right ankle sprain, and an x-
ray of the right ankle was reported as negative.  His right 
ankle was placed in a cast, and a February 1966 treatment 
note showed that it was removed approximately two weeks 
later.  A physical profile report dated at the end of January 
1966 indicated that the Veteran was returned to duty with L-3 
profile for two weeks.  Service treatment records were 
entirely silent for any complaints, findings, or reference to 
foot (including the right first metatarsal) or back problems.

Post-service VA treatment records and two private treatment 
records dated from June 1992 to June 2004 were entirely 
silent for any complaints, findings, or reference to any 
ankle problems.  However, in a VA podiatry consultation note 
dated in May 2002, the Veteran reported a long history of 
right hallux rigidus/limitus and stiffness in the first 
metatarsophalangeal joint over the years.  Subsequent VA 
treatment records showed that in April 2004 he had a 
correction of hallux rigidus with insertion of implant on the 
right foot.  The postoperative diagnosis was hallux rigidus 
right foot.  

In June 2004 the Veteran filed a claim for service connection 
for a "foot surgery due to injury substaided [sic] in the 
army."  He stated that he has "problems with my back and 
leg due to this injury of my foot."

In September 2004 the RO received a private x-ray report 
dated in July 1982 from Radiology Consultants along with a 
statement from the Veteran's spouse regarding his medical 
records.  Reported findings included anterior wedging at the 
level of T12 and L1, which "may represent either an old or 
an acute compression fracture."  The impression was anterior 
wedging of the vertebral body of T12 and L1 which suggests 
slight compression which may either be acute or old, clinical 
correlation recommended; and mild degenerative changes 
throughout the lumbar spine.  The report was signed by the 
radiologist.  The report also included a notation in a darker 
and larger script that read, "[Patient] stated he had injury 
while in service to his right foot."

VA treatment records dated in August 2004 showed that 
hardware was removed from the Veteran's right great toe.

In September 2004 the Veteran was provided with VA joints and 
spine examinations, which were both performed by a 
psychiatrist.  The psychiatrist indicated that he reviewed 
the claims file and computerized chart.  The joints 
examination report detailed that the Veteran had a right 
ankle injury in service and had cast placement for six weeks 
and a revised cast for a few more weeks, as well as podiatric 
surgery for callus bunionectomy with implant of the right 
first metatarsal head in August 2004.  He added that the 
"Veteran's claim related to the fracture of the right ankle 
is pain in the right foot and pain in the right leg, which he 
means by that the right foot."  The "subjective 
complaints" section of the report included "giving way due 
to the tripping of the lateral border of the right foot due 
to the pain in the right ankle" and a significant fall due 
to this in 1982, which resulted in a back injury.  Reported 
range of motion findings included dorsiflexion to 15 degrees 
and plantar flexion to 20 degrees.  The report indicated that 
"x-rays of the right foot were reviewed...including special 
views or weight bearing films, MRI, arthrogram, diagnostic 
arthroscopy."  No diagnostic or clinical test reports were 
associated with the examination report, however.  The 
diagnosis was "residuals of fracture of the right ankle 
status post callus bunionectomy with implant for first 
metatarsal head right side."  The psychiatrist opined that 
the "right ankle condition was more likely than not related 
to the right ankle sustained during the service."  He also 
opined that the "right foot condition, pain in the right 
foot" was more likely than not due to the right ankle injury 
sustained in service.  He did not provide a rationale for 
either medical opinion.  The RO should obtain any diagnostic 
or clinical test reports from the September 2004 VA 
examination and associate them with the claims folder.

In the VA spine examination report, also dated in September 
2004, the Veteran stated that he started having back pain in 
1982 when he fell after tripping due to the right ankle.  
Reported range of motion findings of the thoracolumbar spine 
included flexion to 50 degrees, extension could not be 
performed due to pain, and lateral flexion and rotation 
limited at 20 degrees.  Because the findings were intertwined 
with the examination instructions, the report is not entirely 
clear whether there was "additional limitation of pain with 
repetitive use in the thoracolumbar spine," or if that was 
merely a recitation of the examination instructions.  The 
diagnosis was lumbosacral strain resulting from a fall in 
1982; x-rays pending.  The psychiatrist opined that the 
"Veteran had repetitive episodes of twisting of the right 
ankle and sustained falls.  One of the incidents was an 
injury due to backache about 20 years plus.  It is as likely 
as not that his current back condition is due to the right 
ankle."  

As noted, the RO awarded service connection for a right ankle 
injury in a November 2004 rating decision, as well as service 
connection for low back and right foot disabilities due to 
the right ankle injury.  With respect to the back disability, 
the rating decision explained that the September 2004 
examination findings "were consistent with an evaluation of 
20 percent disability based on forward flexion of 50 degrees 
with an additional allowance for a total of 30 percent to 
include an evaluation for limitations of functional loss due 
to pain on motion."

In a VA joints examination report dated in December 2005, 
right ankle range of motion findings included no dorsiflexion 
beyond zero degrees (neutral) and plantar flexion to 45 
degrees.  A December 2005 VA spine examination report 
documented normal thoracolumbar range of motion findings in 
all planes with no evidence of discomfort or loss of 
mobility.

In a VA history and physical note dated in August 2006, the 
Veteran's reported symptoms included ankle pain.  Although 
previous VA treatment records contained multiple podiatry 
notes, this was the first post-service reference to any ankle 
pain that the Board was able to locate within the context of 
medical treatment.

The RO received records from the Social Security 
Administration (SSA) in February 2008.  They showed that the 
Veteran was determined to be disabled for SSA purposes in 
December 1996 due to migraines and other disorders of the 
ear.  The associated medical records included VA and private 
treatment records, some of which had not been previously 
associated with the claims file.  For example, private 
treatment notes dated in July 1982 accompanied the x-ray 
report from Radiology Consultants.  The notes indicated that 
the Veteran injured his back on the job site on July 19, 
1982, the same date that he had the x-ray.  The notes made no 
reference to his right ankle.  Unlike the July 1982 x-ray 
report received from the Veteran in September 2004, the July 
1982 x-ray report contained in the SSA records did not 
include the added notation in the darker and larger script 
regarding a right foot injury during service.  As a result, 
the September 2004 VA examiner's conclusion regarding the 
etiology of a back disability is unreliable because the 
examiner had incomplete information regarding an on-the-job 
back injury and appeared to take into account the added 
notation about an in-service foot injury that was not 
included in the original document. 

Following the receipt of the SSA records, the RO issued a 
supplemental statement of the case (SSOC) dated in June 2008.  
Although it listed SSA records as new evidence, none of the 
new records pertaining to the Veteran's 1982 on-the-job back 
injury were mentioned.  

To summarize, the Board is unclear whether the Veteran has a 
current right ankle disability that is related to service, or 
a right foot or back disability related to a right ankle 
disability.  First, the September 2004 VA examinations were 
inadequate because the examiner made conclusions that were 
unsupported by competent medical evidence of record, which 
showed no ankle complaints in the course of medical treatment 
until 2006.  Again, while the Board acknowledges that the 
Veteran sustained a right ankle sprain in service in January 
1966, the first objective evidence of any ankle problem was 
reduced range of motion findings on VA examination in 
September 2004, more than 38 years after separation from 
service.  Second, the conclusions appeared to be based 
primarily on the Veteran's reported history, including that 
he had repetitive episodes of twisting the right ankle 
despite any mention of right ankle problems prior to his 
claim for service connection, and incomplete treatment 
records that he provided.  Third, the examiner referred to an 
in-service ankle "fracture," although a January 1966 x-ray 
was reported as normal, and he apparently reviewed diagnostic 
x-ray tests on examination in September 2004, but his report 
did not include any findings from those tests, nor were any 
associated with the examination report.  

Fourth, the conclusion that the Veteran's right great toe 
disability was due the a right ankle disability was not 
supported by any medical rationale, and the medical evidence 
of record showed complaints of foot pain or hallux rigidus 
prior to any complaints of ankle pain.  Finally, the 
conclusion that the low back disability was the result of a 
right ankle disability was based on incomplete and altered 
medical records.  The 1982 private x-ray report received in 
2004 contained an added notation referring to a right foot 
problem.   Private treatment notes that accompanied the 1982 
x-ray report were received in 2008, described an on-the-job 
back injury, and were not of record at the time of the 
September 2004 examinations.  

Therefore, the Veteran should be scheduled for a new VA 
joints examination and opinion performed by a medical doctor 
with a specialty in orthopedic medicine.  

Then, the AMC/RO should review the entire claims folder and 
readjudicate the claim.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any right ankle, 
right great toe, or low back disability.  
Of particular interest are any diagnostic 
or clinical test reports from the 
September 2004 VA joints examination.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  After any outstanding pertinent 
records have been obtained and associated 
with the claims file, the Veteran should 
be scheduled for VA joints, feet, and 
spine examinations to be performed by a 
medical doctor with a specialty or 
experience in orthopedic medicine to 
evaluate the current degree of impairment 
of his right ankle, right great toe, and 
low back disabilities.  All indicated 
tests and studies are to be performed.  
Prior to each examination, the claims 
folder and a copy of this remand must be 
made available to each examiner for a 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examinations must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Joints, Feet, and Spine.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The RO must give 
particular attention to medical records 
in the SSA file that were not previously 
of record that pertain to the claims on 
appeal, and any additional medical 
records provided by the Veteran, 
particularly in light of the fact that 
evidence provided by the Veteran to VA in 
the past may have been altered, resulting 
in an incorrect determination.  If any 
benefit sought on appeal remains denied 
or is otherwise unfavorable to the 
Veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


